Citation Nr: 0103713	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for 
allergic rhinitis.

2.  Entitlement to a compensable disability rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1983 to July 1992.  
These matters come to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that rating decision the RO denied 
entitlement to a disability rating in excess of 10 percent 
for allergic rhinitis with headaches.  The veteran perfected 
an appeal of that decision.  Her claims file was subsequently 
transferred to the RO in Phoenix, Arizona, because she 
currently resides in that area.

In a June 1999 rating decision the Phoenix RO found that the 
March 1993 rating decision, in which service connection was 
established, and all subsequent rating decisions were clearly 
and unmistakably erroneous in combining allergic rhinitis and 
headaches as one disability.  The RO re-defined the service-
connected disorders as allergic rhinitis, rated as non-
compensable, and a headache disorder, also rated as non-
compensable.  The RO then assigned a 10 percent rating in 
accordance with 38 C.F.R. § 3.324 (2000) for having multiple 
non-compensable disabilities that interfered with employment.  
The veteran contends that a rating in excess of 10 percent is 
warranted for her service-connected disabilities.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, obtained all relevant evidence 
designated by the veteran, and provided her VA medical 
examinations in order to assist her in substantiating her 
claim for VA compensation benefits.

2.  Neither the original nor the revised rating criteria 
pertaining to the evaluation of respiratory disorders are 
more beneficial to the veteran.

3.  The symptoms of allergic rhinitis include nasal 
congestion, rhinorrhea, post-nasal drip, and sneezing, with 
no evidence of atrophy of the intranasal structure or 
obstruction of the nasal passages.

4.  The headache disorder is manifested by daily headaches 
that are not prostrating in severity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6501 (1996), 
38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 6522 (2000).

2.  The criteria for a compensable disability rating for a 
headache disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.124, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran received 
ongoing treatment for nasal congestion, post-nasal drip, and 
allergies with associated headaches.  In conjunction with an 
October 1992 VA examination she reported a 10-year history of 
post-nasal discharge, nasal congestion, and sneezing.  She 
also reported the recent onset of bilateral apical headaches.  
Examination showed a mild right nasal septal deviation, right 
inferior turbinate hypertrophy, and moderate mucosal 
intranasal edema, but no mucopurulent discharge.  The 
examiner found that the veteran had a history of known 
allergy, and attributed her headache complaints to untreated 
allergic rhinitis.

In a March 1993 rating decision the RO granted service 
connection for allergic rhinitis with headaches and assigned 
a 10 percent rating for the disorder.

Treatment records from Kaiser Permanente from June 1994 to 
July1996 show that the veteran underwent an allergy 
evaluation in June 1994, at which time the treating physician 
noted that she had a history of excess nasal congestion, 
sneezing, runny nose, paroxysmal nocturnal dyspnea, and 
bilateral headaches since childhood that she had treated with 
over the counter medication.  The evaluation resulted in a 
diagnosis of allergic rhinitis.  She received treatment in 
August 1994 for sinusitis, which was manifested by rhinorrhea 
and sinus congestion.  In November 1994 she complained of 
head congestion, which was assessed as an upper respiratory 
infection.

During a January 1996 VA examination the veteran reported 
having an almost lifelong history of allergies that were 
manifested by chronic rhinorrhea, sneezing, and sinus 
headache.  She stated that skin testing performed in 1994 
showed multiple high level allergies, and that she had 
undergone desensitization therapy for the previous year.  She 
continued to take medication for her symptoms.  Examination 
showed a moderate to severe left nasal septum deviation, but 
no other abnormalities.  The examiner provided an assessment 
of a long-standing history of allergic rhinitis with 
associated pulmonary complications that were better 
controlled following the desensitization therapy.

In a March 1996 statement the veteran reported that she had 
headaches morning, noon, and night.  During a January 1997 
hearing she testified that she had post-nasal drip on a daily 
basis and that she took medication daily to control her 
symptoms.  She also testified that she had headaches daily 
that were very bad about once a month.  She stated that when 
she had a very bad headache she would lie down for a few 
hours if she could, otherwise she sat and rubbed her temples 
and waited for it to dissipate.  She also stated that she 
took over the counter medication for the headaches.  She 
denied that the headaches interfered with her work, other 
than having to sit back and rub her temples when she had a 
very bad headache.  She also denied that the allergic 
rhinitis interfered with her family responsibilities.

During a February 1997 VA examination the veteran reported 
having constant nasal discharge and bitemporal headaches.  
She had undergone two years of desensitization, which ended 
in July 1996.  She stated that the headaches occurred daily 
and lasted from a few minutes to a few hours.  Examination 
showed that the nasal septum was deviated somewhat to the 
left, but without much airway obstruction.  The tonsils were 
small and slightly tender, the nasal turbinates were somewhat 
red and edematous, there was some adenoidal tissue in the 
nasopharynx, and there was some erythema of the arytenoid 
regions of the larynx.  There was tenderness in the left 
jugulodigastric lymph nodes, the temporomandibular joints, 
the muscles of mastication, and the mandibular coronoid 
processes.  The other findings were not remarkable.  The 
examiner provided diagnoses of a reactive airway disease with 
allergic rhinitis, temporomandibular joint (TMJ) dysfunction 
syndrome, chronic laryngopharyngitis due to gastroesophageal 
reflux, possible chronic tonsilitis, and headaches, etiology 
uncertain, but possibly related to TMJ dysfunction or chronic 
tonsillitis.

Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of her claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate her claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify her of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103 and 
5103A).

The RO informed the veteran of the evidence needed to support 
her claim in November 1995 and March 1996, and during the 
January 1997 hearing.  The RO obtained the private treatment 
records designated by the veteran, and provided her with VA 
examinations in January 1996 and February 1997.  The RO 
scheduled an additional examination for the veteran in 
October 1999, but she failed to appear for that examination.  
Her claim for an increased rating will, therefore, be based 
on the available evidence of record.  38 C.F.R. § 3.655.  She 
has not indicated the existence of any other evidence that is 
relevant to her claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
notify her of the evidence needed to substantiate her claim 
and to assist her in the development of the relevant 
evidence.

Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000)

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Allergic Rhinitis

Subsequent to the initiation of her claim for an increased 
rating, the regulations pertaining to the evaluation of 
respiratory disorders were revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (to be codified at 38 C.F.R. § 4.97).  
Because the veteran's claim was initiated prior to the change 
in the regulations, she is entitled to the application of the 
version more favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

The RO provided the veteran the revised regulations in a May 
1997 supplemental statement of the case, and considered the 
revised regulations in confirming the denial of an increased 
rating.  The Board finds, therefore, that it can consider the 
original and revised rating criteria without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Prior to the change in the regulations, there was no 
diagnostic code pertaining to allergic rhinitis.  With the 
grant of service connection in March 1993, the disorder was 
rated as chronic atrophic rhinitis under Diagnostic Code 
6501.  In accordance with that diagnostic code, a 50 percent 
rating applied if the disorder was manifested by massive 
crusting and marked ozena, with anosmia.  The disorder was 
rated at 30 percent if manifested by moderate crusting and 
ozena, atrophic changes.  A 10 percent rating applied if 
there was evidence of definite atrophy of the intranasal 
structure, and moderate secretion.  38 C.F.R. § 4.97 (1996).

The revised Rating Schedule includes a diagnostic code for 
allergic rhinitis.  Diagnostic Code 6522 provides a 
30 percent rating if the disorder has resulted in polyps, and 
a 10 percent rating if the disorder has not been manifested 
by polyps, but with greater than 50 percent obstruction of 
the nasal passage on both sides or complete obstruction of 
one side.  38 C.F.R. § 4.97 (2000).

The evidence shows that allergic rhinitis is manifested by 
nasal congestion, rhinorrhea, post-nasal drip, and sneezing, 
with no evidence of atrophy of the intranasal structure or 
obstruction of the nasal passages.  In accordance with the 
rating criteria in effect prior to October 1996, a 
compensable rating is applicable if the disorder is 
manifested by definite atrophy of the intranasal structure, 
and moderate secretion.  Because the examinations did not 
reveal any evidence of atrophy of the intranasal structure, 
the Board finds that the criteria for a compensable rating 
based on the criteria in effect prior to October 1996 are not 
met.  38 C.F.R. §§ 4.31, 4.71, Diagnostic Code 6501 (1996).

According to the revised rating criteria, a compensable 
rating is warranted if the disorder is manifested by greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction of one side.  The examinations 
did not show that allergic rhinitis had resulted in any 
obstruction of the nasal passages.  Although examination in 
January 1996 showed a moderate to severe left nasal septum 
deviation, there is no indication that the deviated septum is 
due to allergic rhinitis.  The Board finds, therefore, that 
the criteria for a compensable rating based on the revised 
Rating Schedule are not met.  38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 6522 (2000).

Because neither the original nor the revised rating criteria 
provide a basis for a compensable rating, neither the 
original nor the revised rating criteria are more favorable 
to the veteran.  VAOPGCPREC 3-2000.  For the reasons shown 
above, the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
disability rating for allergic rhinitis.

Headaches

The veteran's headache disorder is rated as migraine under 
Diagnostic Code 8100, which provides a 50 percent disability 
rating if the disorder is manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating applies 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 
10 percent rating applies with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  The disorder warrants a zero percent rating with 
less frequent attacks.  38 C.F.R. § 4.124a.

The evidence shows that the headache disorder is manifested 
by daily headaches that are not prostrating.  Although the 
veteran testified that she has bad headaches approximately 
once a month, and that she would lie down if she could, she 
did not state that the headaches are of such severity that 
they require that she become prostrate.  She also denied that 
the headaches interfered with her employment, in that they 
did not require that she be absent from work.  Inasmuch as 
the evidence shows that the headaches are not manifested by 
prostrating attacks, the Board finds that the criteria for a 
compensable rating are not met.  For these reasons, the 
preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for headaches.


ORDER

The claim of entitlement to a compensable disability rating 
for allergic rhinitis is denied.

The claim of entitlement to a compensable disability rating 
for headaches is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

